Gardner, P. J.
The plaintiff in error was convicted and sentenced in the Criminal Court of Fulton County, and thereafter obtained the writ of certiorari from the Superior Court of Fulton County. In the body of the certiorari bond Wheeler B. Crawford is designated as principal and Mrs. A. M. Gamer as security. The certiorari bond was signed: “W. B. Crawford, Jr. [L. S.]. Mrs. A. M. Garner [L. S.]. Harry Beckel [L. S.]. Attorney in fact [L. S.].” There is no authority attached to the bond or elsewhere in the certiorari to show the authority of Harry Beckel to sign the name of Mrs. A. M. Garner as surety. On the hearing of the certiorari and on motion of the prosecuting attorney, the judge of the superior court dismissed the certiorari proceeding for the reason that Harry Beckel signed the name of Mrs. *122A. M. Gamer without authority, so far as the record reveals. To this judgment dismissing the certiorari error is assigned here. Held:
Decided October 1, 1952
Rehearing denied October 16, 1952.
James R. Venable, H. C. Morgan, for plaintiff in error.
John I. Kelley, Paul Webb, Solicitor-General, Charlie O. Murphy, J. C. Tanksley, contra.
The court correctly dismissed the certiorari. See Taylor v. City of Atlanta, 84 Ga. App. 739 (67 S. E. 2d, 143); Darby v. City of Atlanta, 83 Ga. App. 579 (63 S. E. 2d, 906); Duncan v. City of Atlanta, 59 Ga. App. 335 (200 S. E. 815); Chiles v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 596); Mantovani v. City of Atlanta, 43 Ga. App. 787 (160 S. E. 129). Counsel for the plaintiff in error bases his contention for reversal on the case of Home Insurance Company v. Parks, 42 Ga. App. 482(4) (156 S. E. 471). That case is not authority to sustain the contentions of the plaintiff in error. Construing this record as a whole, it appears as a matter of law that Mrs. A. M. Garner, the recited security, did not sign the bond.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.